On order of the Court, the application for leave to appeal by defendant-appellant is considered and, it appearing to this Court that the case of Nickola v Grand Blanc Township (Docket No. 55,088) is presently pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in Nickola v Grand Blanc Township.
Case below, Court of Appeals No. 17,357, per curiam opinion of June 21,1974.